The President of the
General Assembly has assumed the mantle of leadership at
a critical time, as we are about to enter the new
millennium. We are about to leave a century which has
revealed positive and negative aspects of the human
experience. On the negative side, the century has been
characterized by colonialism, armed conflict, racism and
racial discrimination, apartheid, dictatorship, the Holocaust,
genocide, ethnic cleansing, religious intolerance and other
forms of evil. In their wake many people, particularly
women and children, have lost their lives and have been
maimed, traumatized, dehumanized, displaced and forced to
seek refuge. Poverty and underdevelopment have wreaked
havoc.
On the other hand, humankind has demonstrated a
sense of magnanimity in overcoming suffering and despair.
We have made very strong efforts to wipe out slavery,
colonialism, racial discrimination and apartheid. We have
striven, through multilateral institutions such as the United
Nations, to promote the togetherness of humankind and
improve the well-being of all. We realize, however, that
there is a lot more that can and must be done.
As this century comes to a close, Mr. Gurirab’s
leadership as President of the General Assembly, and his
country, Namibia, represent a beacon of hope for the
future. His qualities as an outstanding diplomat, freedom
fighter and consensus-builder are all well known to us.
My delegation wishes him well as he discharges his
heavy responsibilities and leads this esteemed
Organization into the new millennium.
In today’s globalized world, the challenges are many
and the opportunities are manifold. With the same spirit
that has enabled us to surmount hurdles in the past,
together we can make the twenty-first century a century
for the prosperity of all. The groundwork, the foundation
for all this, exists. To give credit where it is due, despite
many weaknesses, humankind has never been wanting in
ideas. The standard-setting strides and intellectual
innovations of this century, particularly since the
formation of the United Nations, could have been more
appreciated if only an extra effort had been exerted
towards implementation. Indeed, the twenty-first century
should focus on the implementation and concretization of
the ideas that have made this century worthwhile.
The consolidation of human rights, good governance
and human development seems to my delegation a useful
point of departure. The country that I represent was for a
long time under a dictatorship. The people of Malawi
suffered and know what it means to be deprived of
freedom. They are well aware of the impact that denial of
human rights and fundamental freedoms has on
governance and development. To us the promotion and
protection of human rights and fundamental freedoms are
not optional, but essential prerequisites for the well-being
of humankind.
Human rights are universal and indivisible. They are
inalienable. When the people of Malawi went to the polls
in June this year, in the second democratic elections, we
confirmed our desire to strengthen further the
democratization processes that we started in 1994. The
entrenchment of democracy in Malawi has given our
people an opportunity to foster unity and common
understanding. We now have an environment conducive
to exploiting our full potential and maximizing our
contributions to the developmental efforts that the
Government is pursuing. We wish for all people of the
world, regardless of their origin, the same opportunity to
enjoy the rights and freedoms that Malawians are proud
to enjoy today.



Unfortunately, the situation globally does not give
cause for optimism, and there is no room for complacency.
Inasmuch as the Universal Declaration of Human Rights set
forth the yardstick of common achievement and has given
rise to numerous subject-specific binding instruments, every
effort should be made to assure their effective
implementation. The rights of women, children and the
disadvantaged, especially, must be given their fullest
practical meaning.
As we commemorate the twentieth anniversary of the
adoption of the Convention on the Elimination of All Forms
of Discrimination against Women, we should reaffirm our
commitment to take all practical measures to eliminate
discrimination against women and review all practices that
impede the mainstreaming of gender in all our
developmental endeavours. Malawi welcomes and looks
forward to the review conference of the Beijing Platform
for Action next year. It is our belief that gender equality,
development and peace in the twenty-first century are
achievable.
Almost 10 years ago, world leaders assembled in this
very Hall for the World Summit for Children. They made
groundbreaking commitments to reach certain goals by the
year 2000. The State of the World’s Children 1999 report,
however, indicates that the benchmarks set are far from
being realized. Meeting the commitments of the 1990
Summit remains one of the challenges that we all face at
the beginning of the twenty-first century.
The continued recruitment and use of children as
soldiers in most of today’s conflicts is a major source of
worry. The use of children as child labourers and in
prostitution is also cause for serious concern. We remain
convinced that investing in children means a secure future
for us all.
Many other conferences have also taken place —
particularly during this last decade — including those in
Paris, Vienna, Rio de Janeiro, Istanbul, Cairo and
Copenhagen. In all these conferences, the protection of
human rights and fundamental freedoms has been a
recurrent and cross-cutting theme. Malawi fully supports the
outcome of these conferences.
The time has come to make good the pledges that we
made: personal liberties for all, particularly women and
children; social development, especially for the least
developed countries; protection of the environment;
provision of food and shelter; jobs and income; education
for all; and secure health, including reproductive rights,
remain the core of human security. Indeed, these
conferences have brought to the fore the interlinkages
between the protection of human rights and the questions
of good governance and development. Quite often, they
seem to give rise to conflicting interests; we aspire to a
rights-based approach to development, yet the facts are
stark: how can our countries, particularly those with
fragile economies such as our own, ensure strong public
policies aimed at promoting food security, for example,
when the very interventions intended to provide incentives
for local production and distribution are put into question
by our efforts to spur economic growth? How do we give
priority to public expenditures for basic social services
such as education, health and water when these are the
first to be cut in an effort to meet structural adjustment
conditionalities and the demands of debt servicing?
The challenge for us all is to minimize conflict and
aim to strike an appropriate balance to ensure proper
services that are human-rights compliant. Malawi supports
the statement in the United Nations Development
Programme Human Development Report 1999, to the
effect that national and global governance must be
reinvented with human development and equity at their
core. With our concerted efforts, this is achievable. My
delegation particularly welcomes the positive
developments that are taking place in our beloved
continent, Africa. As democracy blossoms, we are
increasingly witnessing efforts to harness progress in
human development: Africa’s renaissance is no longer a
slogan, but a realistic achievement for the twenty-first
century.
In Malawi, we remain committed to strengthening
good governance based on the principles of accountability
and transparency. Attention is also given to addressing
corruption and strengthening public sector administration,
in particular enhancing local participation in decision-
making processes. We will continue to carry out the
necessary economic and fiscal reforms.
Despite unpalatable structural adjustment
conditionalities and the impact of debt servicing, the
Government continues to give top priority to the provision
of basic social services, particularly in education, health,
water supply, community development and road
infrastructure. The Poverty Alleviation Programme and
the Malawi Social Action Fund seek to empower the
populace so that they can contribute more positively to
development. Free primary education for all was
introduced by the Government to ensure that Malawian
children, who hold the future of the country in their
12


hands, are given equal opportunities to grow into productive
and responsible adults.
In the health and water sectors, true to the slogan
“healthy people make a healthy nation”, the Government is
establishing more health centres in many parts of rural
Malawi: the Bakili Muluzi health initiative, which aims to
bring medical services right to the people, was introduced
recently. We are also making remarkable progress in
bringing clean and safe water to all rural areas.
In order to respond fully to the HIV/AIDS pandemic
in the country, the Government, in close cooperation with
civil society, has embarked on highly publicized awareness
campaigns which we hope will contribute to changing
behavioural patterns. We appeal for more resources:
additional funding for research is indeed imperative.
Meanwhile, for those already afflicted, it is important for
the drugs that are available now to be made more
affordable for the majority of our poor.
In agriculture, the mainstay of Malawi, the priority is
to achieve food self-sufficiency. In this connection, we have
embarked on irrigation programmes to supplement rain-fed
agricultural production.
The Malawian examples are typical of the important
steps that Africa is taking, which are positive signs of
renewal. Africa, however, needs the world in the same way
that the world needs Africa. Africa needs a partnership, one
that is shared and mutually beneficial — a genuine
partnership. We realize that the primary responsibility for
African development rests with African countries
themselves. It is nevertheless important for African
countries to be given meaningful assistance to enable them
to embark on sound economic development. The Cairo
Agenda for Action adopted by the Organization of African
Unity (OAU) in 1995 is an important blueprint for African
economic development: it sets out the broad priority areas
requiring specific attention. Numerous other initiatives have
highlighted the need to help the development of Africa. The
challenge as we approach the twenty-first century should
and must be to harmonize these initiatives with a view to
adopting action-oriented measures for urgent
implementation.
Whatever interventions are made, it has become
increasingly clear that a meaningful transformation of
African economies, even after introducing all the necessary
domestic, economic and market reforms, cannot be
sustained without complementary improvements in trade
flows, improvements in financial resource flows — whether
through increased official development assistance, debt
relief or forgiveness, or foreign direct investment — and
support for regional cooperation. All this must be done in
a conducive, secure and predictable environment. Indeed,
in the globalized economy of today what happens in one
part of the globe has ripple effects and impacts
developments elsewhere: the Asian financial crisis and the
recent sale of gold are clear examples of this
phenomenon.
We must act now if we are to avert a human
catastrophe in the near future. In particular, my delegation
wishes to single out the imperative need for the
international community to address the problem of debt.
Although encouraged by the positive responses in recent
months, we renew the appeal for debt forgiveness which
we made in this Hall several years ago. The current ratio
of external debt to gross national product, 89 per cent for
my country, is causing enormous economic stress and
hardship, particularly for women and children. The
situation does not augur well for the future, and is having
adverse effects on the Government’s poverty eradication
policy; also, the gains we have made politically through
democratization and good governance will become
meaningless without economic development.
Malawi is not alone in this predicament. Many other
countries find themselves in similar conditions, where
poverty is rampant and the disparities between the haves
and the have-nots are widening.
One of the major issues on which people look up to
the United Nations is because of its concern for national
identity. It is in this spirit that Malawi reiterates its
conviction that the question of participation by the
Republic of China on Taiwan in the activities of the
United Nations deserves consideration on the basis of
respect for the principle of universality and the sovereign
equality of States. The Republic of China, a democratic
country of over 21 million people, is a reality and cannot
be ignored. It cannot be wished away. Malawi believes
that readmission of the Republic of China to the United
Nations and to all its specialized agencies would be an
important factor for peace, stability and international
cooperation.
No progress towards improved human development
can be sustained without peace and stability. As we
commemorate the centennial of the first Peace Conference
at The Hague, my delegation wishes to reiterate the
importance that it attaches to the peaceful settlement of
disputes and respect for international law, including
13


international humanitarian law. In this connection, Malawi
also welcomes the adoption of the Rome Statute of the
International Criminal Court last year. We have already
signed the Statute, and steps are under way to assure
ratification without delay. We are confident that as the next
century nears, the early entry into force of the Rome Statute
will fortify our resolve to bring an end to impunity.
Much as the Rome Statute will go a long way in
bringing to book those perpetrators of heinous crimes, it is
incumbent upon us all to rid the earth of all weapons of
mass destruction. The Review Conference of the States
Parties to the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) next year affords us an opportunity to
make greater strides in the area of nuclear disarmament. It
is worth recalling the words of Albert Einstein: “Peace
cannot be kept by force. It can only be achieved by
understanding.” Indeed, peace cannot be sustained by a
threat of use of force. So long as the spectre of a nuclear
war exists, the world will never be at peace with itself. We
urge all countries to sign and ratify the Comprehensive
Nuclear-Test-Ban Treaty and those countries that have
nuclear weapons to destroy them in order to finally realize
general and complete disarmament and a nuclear-weapon-
free world.
We also appeal to those countries that have not yet
done so to become party to the Chemical Weapons
Convention and the anti-personnel landmines Convention.
We equally enjoin current efforts to address the
proliferation of small arms. In our region, this problem has
assumed frightening proportions, as robberies and thefts
have become more and more violent. Urgent action needs
to be taken to tackle this problem resolutely. In particular,
Malawi supports a moratorium on the import, export and
manufacture of small arms and light weapons. We must
also look for ways of stopping their flow. This Organization
should prevail upon the manufacturers of these weapons to
stop the illegal export of their deadly merchandise to
Africa. Let them stop manufacturing and exporting these
weapons to Africa. That is the bottom line. There is no
point in inviting us to conferences when, under cover of
darkness, the manufacturers of those small arms continue
exporting them to Africa.
The biggest threat to international peace and security
remains humankind. As events in Kosovo, Sierra Leone,
Angola, the Democratic Republic of the Congo,
Afghanistan, Somalia, Rwanda, Guinea-Bissau, the Middle
East, the Korean peninsula and many other parts of the
globe, including, most recently, East Timor, have shown,
human beings continue to be the main centre of activity
where armed conflict, tensions and the quest for power
exist.
As the Constitution of the United Nations
Educational, Scientific and Cultural Organization
(UNESCO) reminds us, “wars begin in the minds of
men”. Only human beings can control their own destiny.
Just as those who sat at The Hague Conference 100 years
ago were, we are capable of renouncing violence and of
resolving all disputes through peaceful means. In this
regard, we would like to welcome the Organization of
African Unity (OAU) Summit declaration that the year
2000 will be a year of peace, security and solidarity in
Africa. We remain optimistic that the Israelis and the
Palestinians; the people of Western Sahara and East
Timor; our brothers and sisters in Angola, the Democratic
Republic of the Congo, Sierra Leone and Somalia; and
many others whose rights and liberties remain unprotected
will finally find peace. We can together provide a
conducive atmosphere for the provision of all other basic
needs that have an impact on peace and security.
In the view of my delegation, the United Nations
remains a singular Organization that is capable of
consolidating peace and promoting sustainable human
development. The relevance of the United Nations in the
maintenance of international peace and security has
become even more pronounced in recent years. My
delegation wishes to pay tribute to Secretary-General Kofi
Annan for providing leadership and a renewed sense of
mission to the Organization. Reform of the Organization
systemwide and of its funds, programmes and specialized
agencies has rekindled hopes for a secure world. Effective
collaboration by all United Nations bodies, each focusing
on areas of expertise, is a sure way of reaching our goals
and realizing our aspirations.
The task that remains is to make the United Nations
more responsive to the responsibilities ahead — the
challenges of the twenty-first century. For six years now
we have been talking about reform of the Security
Council, but without any breakthrough. It is imperative
that the Security Council be made more democratic,
transparent and accountable. Representation of developing
countries in the permanent category is necessary in order
to ensure the continued legitimacy of, and respect for, the
Council’s decisions. The United Nations must be properly
resourced in order for it to carry out adequately its noble
activities.
Similarly, the United Nations cannot remain aloof to
the requirements of civil society. Increased cooperation
14


between the Organization and civil society, including the
private sector, can only make the Organization stronger.
The important role played in particular by non-
governmental organizations in the adoption of the Rome
Statute and the anti-personnel landmines Convention must
be acknowledged and ways explored to enhance it. We
believe that increased contacts between the Organization
and civil society will ensure the continued relevance of the
Organization in the twenty-first century.
As the Organization prepares for the Millennium
Assembly next year under your leadership, the role of civil
society in the consolidation of human rights, good
governance and human development might be a subject that
should be given in-depth consideration within the context
of the overall theme of the United Nations in the twenty-
first century.
Finally, Malawi would like to congratulate the three
new Members of the United Nations: the Republic of
Kiribati, the Republic of Nauru and the Kingdom of Tonga.
We welcome them to the United Nations family.











